Citation Nr: 1429650	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-26 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 100 percent for collagen vascular disease, systemic lupus erythematous and white matter disease.

2.  Entitlement to a rating in excess of 40 percent for osteoporosis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher




INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973. 

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to a rating in excess of 40 percent for osteoporosis of the cervical spine is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT
 
In a February 1981 rating decision, the RO awarded the Veteran a 100 percent rating for collagen vascular disease, systemic lupus erythematous, and white matter disease, effective from April 29, 1980.


CONCLUSION OF LAW

The appeal on the merits of the Veteran's claim of entitlement to a rating in excess of 100 percent for collagen vascular disease, systemic lupus erythematous, and white matter disease is moot by virtue of a February 1981 rating decision granting the benefit in full; and, as there remains no matter in controversy for which the Board has jurisdiction, the claim for an increased rating is denied.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

With regards to the Veteran's claim for entitlement to a rating in excess of 100 percent for collagen vascular disease, systemic lupus erythematous, and white matter disease, by a rating decision in February 1981, the RO granted the benefit sought in full.  A 100 percent rating for that disability has been in effect since that time.  The Veteran's appeal is thus moot, as the benefit sought on appeal has already been granted.  See Baughman v. Derwinski, 1 Vet. App. 563 (1991); AB v. Brown, 6 Vet. App. 35 (1993).  There is no higher rating available to the Veteran.  Because there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, as it has been granted, the appeal with respect to this issue is denied.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).

Consideration has been given to the Veteran's argument, as presented by his representative, that separate disability ratings are warranted for arthritis of the feet, ankles, knees, hips, elbows, and toes.  The Veteran's collagen vascular disease, systemic lupus erythematous, and white matter disease is rated under Diagnostic Code 6350, which provides that the disease is to be rated by either combining the evaluations for residuals under the appropriate system OR the frequency of the exacerbations.  The method that yields a higher evaluation is the method that should be used.  The Veteran's arthritis of feet, ankles, knees, hips, elbows, and toes has been found to be a residual/complication of his systemic lupus erythematous.   Hence, even if each arthritic process were separately rating, the result would still not yield a benefit greater than the already assigned maximum rating.  There is simply no higher schedular rating available for the Veteran's service connected systemic lupus erythematous and its chronic residuals.


ORDER

The appeal with respect to the issue of entitlement to a rating in excess of 100 percent for collagen vascular disease is denied. 


REMAND

When the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, in October 2011, he requested a videoconference hearing before the Board.  A February 2014 Report of General Information notes that the Veteran called the RO to say the he would not be able to make the hearing.  The hearing was then cancelled.

In a statement received by the Board in June 2014, the Veteran requested another hearing.  He indicated that he had been unable to attend the prior hearing because of transportation issues.  An earlier statement from his representative indicating that the Veteran no longer wished to have a personal hearing is not deemed as binding as there is no suggestion the Veteran had agreed/consented to the decision to withdraw the hearing request.  See 38 C.F.R. § 20.702 (e) (2013)

Thus, after reviewing the Veteran's request, the Board has determined that good cause existed for his failure to appear for the scheduled hearing.  See 38 C.F.R. § 20.702(c)(2).  The Board has further determined that the Veteran should therefore be scheduled for another Board hearing.  See 38 C.F.R. § 20.702(d), (e).  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for such a hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2002) and 38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before the Board in accordance with the docket number of his appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


